The opinion of the Court was delivered by
Haskell, A. J.
The questions arise out of a proceeding in the Court of Probate by Elihu Davenport and Katie, his wife, against Elizabeth Caldwell, the widow and administratrix of the goods and effects of one Willis Caldwell, who died intestate, possessed of land and personal property, but leaving no lineal descendant. Katie Davenport, claiming to be an heir-at-law and distributee of Willis Caldwell, and, as his sister, entitled to one-half of his estate, prays for partition of real estate and for an accounting, &c. The answer denies that Katie Davenport is heir-at-law or distributee of Willis Caldwell and denies the plaintiff’s right to demand the account and partition prayed for. Willis Caldwell was a “person of color,” as are also all the parties to this proceeding, and all formerly slaves. The important point of law decided in the Court below, and appealed from, is that the offspring of a female slave, and born in slavery, remaining slaves until the general emancipation, which took place in 1865, may, under the existing laws of this State, be the legitimate children of the parent — brothers and sisters to each other — and, as such, capable of inheriting under the Statute of Distributions. The decision sustained in the Court below, while it grants, in substance, the prayer of the petitioner, does not, perhaps, define her relationship to the deceased, whether it be of the whole blood or the half blood; whether they be the legitimate children of the mother only, or of the mother and the father. That is a question really involved in the case, and the Court deems it proper to consider the case as an entirety, and, if possible, dispose of the whole question.
The facts upon which the decision rest are stated in the brief, as follows:
“Many years ago a colored man named Joe, a slave, * * and a colored woman named Nancy, a slave, * * lived *332together as man and wife, or were married according to the custom usual among persons in their station of life. They both remained in slavery until their deaths, which occurred, respectively, more than thirty years ago, and from their connection were bom Willis Caldwell and Katie Davenport, who were both slaves until the general emancipation.”
The question is whether Katie is the sister of Willis in the legal sense of the word, and whether they are the legitimate children of the mother only, or of the mother and the father named?
The Act of 1865, (13 Stat., 269,) entitled “An Act to establish and regulate the domestic relations of persons of color,” &c., contains important legislation upon the subject. So much of the Act as may be pertinent is as follows :.
“ I. The relation of husband and wife amongst persons of color is established.
“ II. Those who now live as such are declared to be husband and wife.
“ III. In case of one man having two or more reputed wives, or one woman two or more reputed husbands, the man shall, by the first day of April next, select one of his reputéd wives, or the woman one of her reputed husbands, and the ceremony of marriage between this man or woman and the person so selected shall be performed.
“ IV. Every colored child heretofore born is declared to be the legitimate child of his mother, and also of his colored father, if he is acknowledged by such a father.
“ V. Persons of color desirous hereafter to become husband and wife should have the contract of marriage duly solemnized.
“VI. A clergyman, the District Judge, a Magistrate, or any judicial officer, may solemnize marriages.
“ VII. Cohabitation, with reputation or recognition of the parties, shall be evidence of marriage in cases criminal and civil.
“ XII. The relation of parent and child amongst persons of color is recognized, confers all the rights and remedies, civil and criminal, and imposes all the duties that are incident thereto by law, unless the same are modified by this Act or some legislation connected herewith.
“ XIII. The father shall support and maintain his children under fifteen years of age, whether they be born of one of his reputed wives or of any other woman.”
*333Several clauses are inserted here which may not be now of force, but they are here put in that each part of the Act may be more conveniently viewed in connection with its context and the weight of the latter be brought to the aid of construction. The term “ persons of color,” by the preliminary Act passed at the same session, (13 Vol., 245,) is used to designate “ all free negroes, mulattoes and mestizoes, all freedmen and freedwomen, and all descendants through either sex of any of these persons.” To all these people the first Section above relates. In striving to ascertain the meaning of the Act, words will be taken, as much as possible, in their usual signification, according to grammatical construction, and in such way, the other rules being observed, as will give the greatest force and effect to each and every portion of the Act.
By a resolution adopted by the State Convention assembled in 1865, (Journal'of Convention, p. 166,) the Provisional Governor was authorized and directed to appoint two Commissioners “ to prepare and report to the next Legislature what laws will be necessary and proper in consequence of the alterations made in the fundamental law, and especially to prepare and submit a code for the regulation of labor and the protection and government of the colored population of the State.” In pursuance of this resolution a Commission of well-recognized learning and ability was duly appointed. At the first ensuing meeting of the General Assembly these Commissioners made their report, submitting several Bills, from one of which was framed the Act which we are now considering. The first Section of that Act is of equal brevity and importance, and each word must be regarded as having due and well-weighed significance. The “alteration in the fundamental law” which demanded this remedial Act was the general emancipation of slaves, (Const. 1865, Art. IX, Sec. 11,) whereby an element in the State which had in the main been property had suddenly become a free population. One of the first duties in the minds of these Commissioners and of the Legislature was the establishment of the domestic relations of this people. Of these the one of primary importance is marriage, of which it has well been said, “ unlike other contracts, this is one instituted by God himself, and has its foundation in the law of nature. It is the parent, not the child, of civil society.” The importance of this relation, both for its moral effect and as a matter of right and of public policy, was fully recognized, and to it is devoted the first Section of the Act. “ The *334relation of husband and wife amongst persons of color is established.” It cannot be held that these words created the legal existence of the marriage relation amongst “ persons of color,” for such relation always had existed and been recognized among free or freed persons of color in this State.—Bowers vs. Newman, 2 McM., 472; Hardcastle vs. Porcher, Harper, 495.
“ Whatever may be said about public policy, and whatever may be the future consequences, it is now (in 1841) a settled point that a free person of color, by the laws of this State, may take and hold, convey by deed, dispose of by will, or transmit to his heir-at-law, both real and personal estate.”
The same is held in Hardcastle vs. Porcher. But property cannot be transmitted to the “heir-at-law” except by the operation of-the Statute of Distributions.—Wightman vs. Valk, et al., Dud. Eq., 212.
And it is needless to argue or cite authority to sustain the proposition that the statute is based upon the legal presumption that legal marriage is the center from which the several lines derive their source. The right of legal marriage amongst free persons of color has never been disputed, and it is stated as law by Judge O’Neall, in his pamphlet styled “The Negro Law of South Carolina,” p. 13, § 47, and he cites the eases of Bowers vs. Newman and Hardcastle vs. Porcher. The opinion in Blakely vs. Tisdale (14 Rich. Eq., 90,) in no wise conflicts. The discussion there of the above cases has an entirely different bearing. If the Act of 1865 does not create the power of legal marriage amongst “ persons of color,” does it confer the right upon individuals (once constituting a class of those persons) who were not in the enjoyment of the right at the time the Act was passed ? We have already noticed that the preliminary Act defines “persons of color” to comprehend alike those negroes, mulattoes and mestizoes who had been free and those who had been slaves up to the time of emancipation.
It may be argued that the purpose of the Act was to confer upon the latter class the same right enjoyed by the former. But the answer is that the latter class was already in the full enjoyment of all legal rights belonging to the former. The act or the fact of emancipation, recognized and confirmed by the State Convention in 1865, had made the slave a free negro or person of color. The free ne-groes or persons of color constituted a distinct class in this State ; and when an individual, or a number collectively, was admitted to that class, the admission subjected the new party to the duties and *335obligations, while it entitled him to a full enjoyment of the rights and privileges of the class. Thus, a law which would make all aliens denizens or naturalized citizens, would, without any other word, confer upon all aliens the rights of denizens or citizens, as the case might be.
This State had two classes of native population, commonly known as white persons and colored persons or persons of African blood or the mingled blood. The latter or colored class was subdivided into slave and free. It may be said that the slave was not a person but a chattel. While that is true in the sense of the property, it never was true in the sense in which the matter is now being considered. The slave has ever been, in this State, recognized as a human being and protected by the common law where the same was not altered by the statute or inconsistent with the Constitution, laws and customs of the State.
This proposition is consistent with all the law that is cited in State vs. Fleming, (3 Strob., 464,) and is fully supported by the dissenting opinions of O’Neall and Richardson, JJ. In the more recent case of Blakely vs. Tisdale it is thus stated by Wardlaw, A. J.: The status of the negro was that “of a native resident human being of a race deemed inferior; when a slave, subject to the absolute control of a master wherever the latter was not restrained by law, and, when emancipated from the dominion of a master, incapable of testifying, (except upon the trial of one of his own race before an inferior tribunal — State vs. Scott, 1 Bail., 270; State vs. Davis, 2 Bail., 558,) of becoming a citizen or- of discharging any function which pertained to government, although protected in person, invested with full rights as to the acquisition and holding of property, real and personal, and entitled to sue and be sued in all Courts.” Thus is shown the distinct legal division of the race into two classes of human beings, and that the transformation from the one to the other was effected by the fact of emancipation. Therefore when the Act was passed the whole colored race had been, prior to that time, free or emancipated by the State in convention. The right of marriage, and consequently the legality of the relation of husband and wife, eo instanti, had existed amongst them with all its legal privileges and obligations. It is clear, then, that the Act, by this Section, conferred upon none the right of marriage in futuro.
A third view of the Act is that, whether or not the legality of the relation of husband and wife or the right of marriage already *336existed amongst all persons of color, the use of the words “ is established ” indicates that such was not the view of the Legislature, and that the intention was to create in a prospective sense “new laws” consequent upon the “alterations in the fundamental law,” and that this is indicated by the title, “ to establish and regulate domestic relations,” &c. Upon few words could there be more room for argument than upon the word “ establish.” It is selected (1 Story on Con., § 454, 3d ed.,) to shew “ that it is by no means a correct rule of interpretation to construe the same word in the same sense wherever it occurs in the same instrument. In common language, the same word has various meanings, and the peculiar sense in which it is used in any sentence is to be determined by the context. (Chief Justice Marshall in The Cherokee Nation vs. The State of Georgia.) A very easy example of this sort will be found in the use of the word ‘establish,’ which is found in various places in the Constitution.” He then proceeds to give some meanings of the word in the several positions which it occupies, as, for example: To settle firmly; to fix unalterably ; to make a form and not to fix or settle unalterably or forever; to create; to found and to regulate; to settle, recognize or support; to create; to ratify; and to confirm. We are forced, then, to look to the context and to the law as it was before the passage of the Act to enable us to determine the meaning of a word possessed of such diversity of signification. The relation of husband and wife is of necessity bas'ed upon marriage, and the words may, for some purposes, be regarded as synonymous. It being our conclusion that the.right of marriage existed amongst persons of color prior to the passage of the Act of 1865, the next step is to consider who were married or who occupied to each other the relation of husband and wife amongst persons of color prior to the passage of the Act. To such persons the Act can have no application. “ Marriage with us, so far as the law is concerned, has ever been regarded as a mere civil contract. ' Our law prescribes no ceremony. It requires nothing but the agreement of the parties, with an intention that that agreement shall, per se, constitute the marriage.’ ”—Per Johnston, Ch., in circuit decree in Fryer vs. Fryer, Rich. Eq. Cas., 92.
“ Under our laws, marriage is regarded as merely a civil contract, requiring no particular formality, which may be made by a private agreement between' the parties.”—Stringfellow vs. Scott, Rich. Eq. Cas., 109, note.
*337This agreement, like every other contract, is a fact to be proven by evidence generally, by declarations of the parties, cohabitation and repute.—Fryer vs. Fryer; Siringfellow vs. Scott, supra; Jewell vs. Magood, Rich. Eq. Cas., 113; State vs. Hilton, 3 Rich., 434.
The answer, then, is that they were husband and wife at the time of the passage of the Act who had so agreed, or who lived together as such, for that is the very execution of the agreement subsequently to emancipation. We think, therefore, that if the law, as it then already was, be considered, it will be perceived that there could be but few cases to which the Act would apply if applicable only prospectively..
It may be thought, however, that the following Sections strengthen the view that the first Section was meant to create — the right of legal marriage amongst this people — for the second Section enacts that “those who now live as such are declared to be husband and' wife;” that the first Section having created the legal right, the second at once applies it, and that the third Section, by indicating an exception, confirms this rule of construction. The reasons already indicated seem to prohibit this interpretation if there be any other more reasonable which the words and the context will justify. For such a construction would make the first and second Sections mere declarations of pre-existing law about which there was no room for doubt and would deprive these Sections of all remedial properties.
It may be said that the remedy is in the fourth Section, which legitimates “every colored child heretofore born.” This Section is unquestionably retrospective and applies to the dead as well as the living. It will further be considered at another point; we would only say here that it would be extraordinary to legitimate an entire race, whether born in servitude or in freedom, and at the same time withhold from the parents the right of marriage and fix upon the race the brand of concubinage and upon the offspring the disgrace of bastardy. We think it will be made to appear that such was not the intention of the fourth Section and that it was meant to apply only to those cases which had not come within the provisions of the preceding Sections. Besides, we do not feel at all assured that the children of slaves who were morally married can be deemed bastards. Bastardy is “ an unlawful state of birth which disables the bastard from succeeding to an inheritance.” Legitimacy, as the word imports, will require that the child be born in a manner approved by law. — Schoulder on Dom. Relations, 304.
*338There was no law forbidding marriage among slaves, but the intention of slavery made the right of property in the master paramount, and natural marriage could not be allowed to interfere with that power, but was absolutely subject thereto, and could be annulled at will; but that did not make it necessarily, and ab initio, a nullity between the parties. Such a view of marriage amongst slaves could not affect the rights of third parties, for it was impossible for any such rights to exist, as slaves could not acquire or hold property in their own right. We are inclined to think that the fourth Section was not enacted upon the assumption that the entire race of slaves was illegitimate; or legitimated by the preceding Sections, where there had been a marriage agreement, but that the Section was meant to apply to cases not provided for by the previous Sections, and thus to effect the legitimation of the entire race which had not been free, nor legally, and but partially morally, responsible for the observance or non-observance of the form and moral law of marriage. That was the mischief which these Sections were meant to remedy. If it had been the intention of the Legislature to create the right of marriage amongst persons of color, the more correct grammatical order of the words in the first Section would have been : “ The relation of husband and wife is established amongst persons of color,” instead of, as it is written, “ The relation, &c., amongst persons of color is established.” The latter, which is the Act, grammatically means that something is done to affect a relation which already exists amongst persons of color. Besides, the better language would have been “ the relation, &c., shall exist or shall be permitted.” To express, then, by additional words, the signification of the grammatical arrangement of the sentence, it may be written: “ The relation of husband and wife (heretofore assumed) amongst ‘free negroes, mulattoes and mestizoes, freedmen, freed-women, and all descendants through either sex of any of these persons,’ is hereby established.” It no doubt will be argued that the Act could not be retrospective and affect the marriages of slaves, because slaves are not included in the definition of “ persons of color ” in the preliminary Act. A brief investigation will show that while the term persons of color does include the several classes recited in the preliminary Act, it likewise includes persons who were formerly slaves, whether living at the time of emancipation or not; for, as an example, in the Section just recited, “all descendants through either sex of any of these persons ” must of necessity *339include those who are descended from slaves, members of the colored race, as well as those descended from free negroes, &c. The terms freedmen and freedwomen must be regarded as indicating the class which had been in slavery in contradistinction to previously “ free negroes, mulattoes and mestizoes.” Besides, the enactment that all such as are therein named “shall be known as persons of color” does not preclude the application of that title to the race of slaves, to which it had been applied from time immemorial. To recur— this is recognized in the Act of 1866, (page 366-29,) “to declare the rights of persons lately known as slaves and as free persons of color. The word ‘establish,’ as thus used, may be interpreted to signify ‘recognized, acknowledged, ratified and confirmed.’” Such signification of the word is supported not only by judicial construction (Story on Con., § , supra,) but by common use and in the best authorities. A printed example-cited occurs in two verses of the English translation of 'the Mosaic law concerning a married woman’s vow.
“ Every vow and every binding oath, to afflict the soul, her husband may establish it or her husband may make it void.” But if her husband altogether “hold his peace at her from day to day, then he establish all her vows or all her bonds which are upon her; he eonjirmeth them, because he held his peace at her in the day that he heard them.” — Numbers, Chap. XXX, verses 13 and 14. In the latter verse the words “ establish ” and “ confirm ” are used to translate one and the same word in the Greek and in the Hebrew.
By an identical interpretation of the word in this Act the “relation of husband and wife,” which had been assumed, whether legally or not, amongst persons of color, is validated and confirmed.
In arriving at this conclusion, we are strengthened by the case of Jackson vs. Lervey, 5 Cowen, 397. The Court in that case say: “Sound policy and public morals undoubtedly called the attention of the Legislature to this subject and gave rise to the Act of February 17,1809. This Act was intended to be retrospective in its operation. By so considering it in the present case, I do not perceive any well-founded objection. It is not relied on here to divest any estate acquired under the law as it was supposed to exist before the passing of the Act. * * * The Act declares all marriages contracted or which may thereafter be contracted, wherein one of the parties was or might be slaves, shall be considered equally ‘valid as though the parties thereunto were free, and the child or children *340of sucb marriages shall be legitimate.’ Why should it be restricted to cases where the parties were then living? One object was to render the children legitimate. What superior claims had the children of parents then living to the interference of the Legislature to those whose parents were dead when the statute was enacted ? I perceive none. The words of the Act are sufficiently broad to include both, and ought so to be construed to effectuate the intent.’’
Words more broad than those in the Act of 1865 could not be found. There is nothing to limit the expression in the first Section to “ relation of husband and wife ” then existing, and everything to shew that the intent was to include the past. To construe it otherwise would make that important portion of the Act a meaningless, or at least needless, enunciation of acknowledged law. And certainly “statutes intending to effect an object of great public utility ought to receive the most liberal and benign interpretation, in accordance with the maxim ‘ut res magis valeat quam pereat.’ ” — -Potter’s Dwarris, 203, note 20. It is impossible for such construction to impose hardship or effect mischief, and it affords a great public remedy. It cannot affect property where the rights had vested before the passing of the Act. — Blakely vs. Tisdale, 14 Rich. Eq., 90. It could only affect those cases of escheat where one of the parties was free before emancipation and capable of holding property, but assumed marriage relation with a slave, in which case, under the law as it stood, the children could not inherit and there might not be.any others to inherit the property. But in those cases (as in Jackson vs. Lervey, supra,) “if, by the statute, the marriage is legalized, the effect of it is that the State cannot resort to the doctrine of escheat. * * * They had the right of disclaiming a forfeiture for want of heirs, and, in my view, they have done so.”
Assuming such, then, to be the intent of the first Section of the Act, it is proper to test such interpretation by taking up with it the succeeding Sections. It is well known that the marriage amongst slaves having had no binding legal effect, they were separated by their owners for good cause shown or by sale, especially in the distribution of estates, and that, being thus released or separated and removed from each other, the moral contract between them was regarded as released, and subsequent marriage of the parties to others was allowed and encouraged. In this way a man or woman may have had several wives or husbands all alive and *341yet be free from moral blame, for they had a right to regard such separation of persons in their condition as equivalent to a divorce or release — a vinculo matrimonii. In such cases, who, under the first Section, would, amongst the living, be husband and wife, for they had all married? The second Section meets the exception and enacts “ that those who noiv live as such are declared to be husband and wife.” It may be said that this view is subject to the legal objection already stated that those living together since emancipation as husband and wife are husband and wife by force of the law as it stood prior to the Act of 1865, and that this makes the second Section meaningless or needless or puts it in conflict with the first. The answer to that is, that the Legislature has the same power to validate the separations as to validate the marriages, and that persons who come under the provisions of Section 2 are estopped from objecting to the validation of their own acts. Regarding themselves as released a vinculo, they married again, as was the custom of those days. If the first Section stood alone, the first marriage might have been held binding and the subsequent illegal. But the second Section validates the last marriage, and thereby validates the separations, and the two Sections operating together settle any doubt that might arise as to the existing relation between persons living at the time of the passing of the Act.
Section 3 applies a remedy for a species of polygamy which existed, fortunately to a limited extent, and, having no relation to the present question, does not require consideration.
Section 4 is, by the force of its words, beyond question retrospective, and by the term “colored child” includes those born during slavery. It would be unjust to the Legislature to entertain for a moment the idea that this Section only applied to those born since emancipation and to the children of those who were free prior to emancipation, and this is conclusive on the point that the term “ persons of color ” is not limited to the persons specifically mentioned in the preliminary Act. The fact that this Section is retrospective, as already intimated, removes every legal objection that could be advanced to the retrospective application of the first Section. If both Sections are retrospective, as we think, the fourth Section is a sweeping act meant to cover all not specifically provided for by the first Section, and thus to legitimate a race not responsible for its past but charged with its future course. It is meant to apply especially to those cases where there was not the *342pretense of marriage, and tbe connection was in no sense that of husband and wife; and, further, it provides for all eases where the evidence of moral marriage may have been lost. If any other view of the two Sections be taken it would present an arbitrary and unjust enactment, giving to the husband “declared” by Section 2 the power to repudiate the children begotten by him of the woman whom he had regarded as his wife, but who, in that view of the Act, would not be his wife until the Act was passed. From such a construction no possible good could flow, and, perhaps, much mischief, and the purpose of the Act, unquestionably intended to be beneficent, would be disappointed.
The fifth Section is merely directory.
The seventh Section declares what shall be evidence of marriage. This Section can hardly be held to apply to future marriages, for, taken literally, such had always been the law in this State; and unless it is intended that this shall constitute sufficient evidence of the fact of marriage under the retrospective provisions of the preceding Acts, it is difficult to perceive its purpose, and this view will be strengthened when we look at the original Bill as presented by the Commission.
It is needless to dwell longer upon the other Sections; it would be merely to show that Sections 12 and 13 are retrospective, but it would be by the same mode of reasoning, and would make unnecessary repetition. While it is not the practice to resort to oral evidence to ascertain the intent of a statute, but resort must be had to the Act itself, in this ease we may, with propriety, look to the resolution of the Convention and to the original Bill, as reported by the Commission, and perhaps derive light by comparing the Bill with the Act as adopted.
So much of the Bill as relates to the subject is as follows:
“Section 1. The relation of husband and wife amongst persons of color is established.
“ Sec. 2. Cohabitations and reputation, or recognition of the parties, shall be evidence of its existence in cases criminal and civil.
“ Sec. 3. Those who now live as such are declared to be husband and wife.
“Sec. 4. In case of one man having two or more reputed wives, or one woman two or more reputed husbands, the man shall immediately hereafter select one of his reputed wives and the woman one of her reputed husbands, and the ceremony of marriage between them respectively shall be performed.
*343“Sec. 5. All children heretofore born are declared to be legitimate.”
Section 6 is immaterial.
“ Sec. 7. Persons desirous hereafter to become husband and wife must have the contract of marriage duly solemnized.”
Sections 12 and 13 are the same as in the Act.
It is but proper to say here that the conclusion as to the legal effect of the Act of 1865.had been reached before this original Bill was examined. So far as the Court could ascertain, the report of the Commission is not contained in the Journal or in the reports and resolutions of either branch of the General Assembly, nor could it be found in the public offices. It was handed to the Court on request by one of the Circuit Judges who was at that time Chairman of the Judiciary Committee of the Senate, and is in pamphlet form .as originally printed. It is inserted in the opinion because the order in which its Sections oecur, as also several -words which we italicise, show, perhaps more forcibly than the Act itself, what was the original design, and we think that the Act has in the main not departed from it. The mode of proof is in direct sequence to the first Section, and the fact that this rule of evidence defines what is proof, and applies to the past and not to the future, is, we think, to be inferred from the fourth Section, which is mandatory and compels persons desirous hereafter to become husband and wife to observe the ceremony of due solemnization; and in Section 10 the due solemnization is provided for: “Ministers of the gospel, the District Judge, a Magistrate or any other judicial officer may solemnize marriages.”
It is an established rule of construction that where the word “ may ” is thus used with regard to a public officer it is mandatory, and compels them to perform the duty indicated. It would be singular to command solemnization, and in the same Act weaken this very command by providing that evidence of obedience is unnecessary ; and that would be unquestionably the effect if the second Section were held to be other than retrospective and relate to more than is contained in the first Section, to which it is so clearly annexed also by the language used.
It is needless further to discuss this Bill. We do not intend to go into the abstract and deeply interesting questions of law and of natural law, or of right and reason, which the ease might suggest. In our judgment the problem has been solved by the statute which *344we have been called upon to construe. The power of the Legislature to validate past natural marriages has not been questioned in this case, nor do we deem it questionable. Such legislation is not unconstitutional, for it does not per se affect contracts or vested rights and cannot interfere to the injury of others. Our conclusion is not in conflict with the point decided in Hall vs. United States, (2 Otto, 27,) for the cases are different, and there was no statute to validate the contract. It was held in that ease that a contract by a slave with his master was “ an utter nullity,” and the Court says : “ It was an inflexible rule of the law of African slavery, wherever it existed, that the slave was incapable of entering into any contract, not excepting the contract of marriage.” That is entirely true. “ By the law of African slavery,” with us, the slave was incapable of entering into the contract of marriage — in the accepted legal sense of the term — while he was a slave, but when he was emancipated (during the existence of slavery as an institution) he at once became capable to contract. The point is, that the incapacity to marry was not in re, but per lege. It may be said that there was no law forbidding marriage, but that the slave was, nevertheless, adjudged to be incapable and that the incapacity was, therefore, in the slave. It is true there was no statute, but slavery is in itself a law which establishes the dominion of the master and forbids whatever conflicts with the right of property which is in him, and by that law the marriage among slaves was deprived of all legal force. The slave, however, although property, was also a human being and a reasonable creature.—Blakely vs. Tisdale, supra; State vs. Porey, 4 Strob., 166. His capacity to form a natural marriage is thus admitted. His capacity to enter into a civil marriage upon the removal of the disability of slavery, or in his original condition as a free African, is admitted in Hardcastle vs. Poreher, supra, and Bowers vs. Newman, supra. The power of the State to remove disabilities which its own power had imposed, and of the Legislature to validate Acts which at the time, by reason of then existing laws, were null and void, is well recognized. Indeed, it is difficult to perceive real difference in principle, so far as the legislative power is concerned, between the Act of 1865 validating marriages entered into by slaves during slavery — slavery having, prior to the Act of 1865, been abolished by the Constitution of the State — between that Act and the Act of the Legislature in Connecticut validating marriages which by law were null and void ab *345initio. — Cited in Cooley on Con. Lim., 372, and Sedgwick on Stat. and Con. Law, 666. In the opinion sustaining the Act, Hosmer, J., says, in Goshen vs. Stonington, 4 Conn., 224: “ The ‘ man and the woman were unmarried, notwithstanding the formal ceremony which passed between them, and free, in point of law, to live in celibacy or contract marriage with any other person at pleasure. It is a strong exercise of power to compel two persons to marry without their consent and a palpable perversion of strict legal right. At the same time the retrospective law thus far operating on vested rights is admitted to be unquestionably valid, because manifestly just.” It may be said that the difference is, that in the Connecticut and other similar cases the parties had a legal right to contract, but failed to execute the contract in the manner prescribed by law. Put it in the other form: The parties were able to contract, but were forbidden by law to contract unless they procured the aid and authority of a certain class of functionaries designated by the law. The contract could not be executed until this inhibition was removed, not by any voluntary act of the parties, but by the exercise of power on the part of the person authorized by law. If he had refused there could not be marriage. The slave was a person; the exercise of his power to marry was inhibited by the fact of slavery. This impediment could at one time be removed at the pleasure of the master — subsequently by the power of the State; and when thus freed — when the power had been exercised by the authority which could act that part — he could execute the contract; or if he had attempted the contract before his disability had been removed, his act might be validated by the Legislature. The Legislature, even while the person was a slave, could enable him to marry, (Maryland Act, 17; Jones vs. Jones, 36 Maryland,) or could validate past marriages so far as it did not conflict with the rights of the master.
It is contended, however, that the Act of 1865, whatever might have been its intent or effect, was repealed by the Acts of 1866 (13 Stat., 366-29,) and of 1872. (Rev. Stat., pp. 768 and 842.) The Act of 1866 confers some rights upon persons of color, and repeals all Acts inconsistent therewith or contrary thereto, but it certainly does not attempt in any wise to contract their rights or to deprive them of any which had been conferred by the Act of 1865. There are parts of the Act of 1865 which are repealed by the Act of 1866, but not the first Section, nor the fourth nor the seventh. *346As to tbe Act of 1872, (Rev. Stat., pp. 768 and 842,) the repeal thereby is qualified. Sec. 4, p. 766: “It shall not affect any act done or right accruing, accrued or established * * before the repeal takes effect.” By our view of the Act of 1865, the marriage between slaves and the legitimation of all children born of slaves are things clearly “established” by the Act, and constitute vested rights which cannot be taken away; but the special proviso in the repealing clause renders- decision upon the constitutionality or the validity of an absolute repeal unnecessary.
It is hardly necessary, after what we have said, to do more than refer to the Act of March 12th, 1872, (Vol. —, p. 183,) were it not for some ambiguity in the language of the Act. The Act may have been passed under the impression that the provisions on the subject to which it relates in the Act of 1865 had been repealed; but, however that may be, there is no conflict between the Acts, and the repealing clause in the Act of 1872 cannot affect the Act of 1865. The first Section of the Act of 1872 is confined to such persons as, at the time of the passage of the Act, were cohabiting as husband and wife or recognizing the relation “as still existing at the time of the passage of this Act.” Section 2 then begins: “And all of their children shall be deemed legitimate, whether born before or after the passage of this Act.” So much of the second Section properly belongs to the first Section, and is in no wise connected with the succeeding portion of the sentence, which is as follows: “And when the- parties have ceased to cohabit before the passage of this Act, in consequence of the death of the woman, or from other cause, all of the children of the woman, recognized by the man to be his, shall be deemed legitimate.”. The entire Act relates to “all persons in the State of South Carolina who previous to their actual emancipation had undertaken and agreed to occupy to each other the relation of husband and wife.” The first Section disposes of those who “are cohabiting as such,” (husband and wife,) “or in any way recognizing the relation as still existing at the time of the passage of this Act.” And the first portion of the second Section disposes of “ their children.” The balance of the second Section applies to “the parties” who “have ceased to cohabit before the passage of this Act.” It is obvious that “the parties” cannot refer to the preceding word “ their,” which relates to the class to which the first Section applies; but “the parties” represents the second division of those who “previous to their actual emancipation had *347undertaken and agreed to occupy the relation to each other of husband and wife.” The Act does not proceed to make this latter class husband and wife, but legitimates all the children of the woman recognized by the man to be his. Thus all cases are embraced in which the children of such a couple were ever recognized by the man, the only other condition essential being that the pair should once have undertaken the relation of husband and wife and then ceased to cohabit. It is true that the Act does specify one particular cause for the cessation of cohabitation, viz., the death of the woman, but it adds “or from other cause.” Thus the death of the man — or the death of both — effects the same end and the child is legitimated. The time of recognition by the man is not qualified, and is good if proved to have been made at any time during slavery as well as since. It is admitted in the case before us that the persons named as living in the relation of husband and wife were the parents of the petitioner and the deceased, and that would be deemed sufficient proof of recognition under the Act of 1872, which proceeds on that proof, and on proof of the death of the father and mother, to declare these'two children legitimate and capable of inheriting from each other. It is concluded that the petitioner, Katie, and the deceased were brother and sister of the whole'blood, being the legitimate children of Joe and Nancy, and that, as such relation, the petitioner is entitled under the Statute of Distributions.
The fifth and sixth grounds of appeal relate to the jurisdiction of the Court of Probate in cases of partition of real estate. If that Court has no jurisdiction in cases for the partition of real estate, then all its proceedings in relation thereto were null and void and should be so declared.
Where nothing appears on the face of the proceedings to show a want of jurisdiction, and the objection is not made in the Court below, it cannot be taken in the Court of Appeals.—Varney vs. Vosch, 3 Hill, 237. But, as was held in Hill vs. Robertson, (1 Strob., 1,) “the proceedings of a Court of limited jurisdiction in a case clearly without its jurisdiction are absolutely void, and-may be so declared whenever the question is presented, whether directly or collaterally.” Neither can failure to take objections at the proper time nor consent give jurisdiction, (Gallman vs. Gallman, 5 Strob., 207,) except in cases where, under certain circumstances, the Court might take jurisdiction.—Miller vs. Ferne, Bail. Eq., 181. Where the case is such that under no circumstances *348could it be brought within the jurisdiction, then objection may be made at any stage of the proceedings.
As was said by Moses, C. J., in Walker vs. Cresswell, 4 S. C., 356: “We have no hesitation in saying that where there appears to be a clear want of jurisdiction, the Court is not prevented from so declaring because the exception is not made by the party against whom it is to operate.” And again: “ When a Court takes cognizance of cases in which the very nature of its organization prevents it from entertaining the issues made between the parties, and its means of administration prevent an enforcement of any judgment it may therein pronounce, the objection to its jurisdiction may be made at any time.” The objection, therefore, in this case, although it should properly have been made in the Circuit Qourt, has not come too late, if, as contended, the Probate Court has no jurisdiction in a case for the partition of real estate, and the question must, therefore, be considered.
The Act of the Legislature (§ 41 Rev. Stat., 573,) does undertake to confer such jurisdiction, but the Court concurs in the views expressed by Moses, C. J., in his separate opinion in McNamee vs. Waterbury, (4 S. C., 167-8,) that to determine the limits of the jurisdiction of the Court of Probate we must look to the Constitution, by which instrument jurisdiction is conferred. In this respect the Constitution of 1868 differs widely from that of 1790. By the latter the judicial power of the State was “ vested in such superior and inferior Courts of law and equity as the Legislature shall from time to time direct and establish,” and it was left to the Legislature to distribute the judicial powers amongst the several Courts so established; while by the former (the Constitution of 1868) the judicial power is vested in the several Courts named and in such municipal and other inferior Courts as the General Assembly may deem necessary, but the jurisdiction of each of those named, among them the Court of Probate, is defined and specified.
The jurisdiction thus defined and specified by the Constitution can be neither enlarged nor diminished by the legislative power of the State, which is itself the creature of the Constitution, and controlled by the provisions of that instrument, which constitutes the fundamental law.
Looking to the Constitution, then, for the limits of the jurisdiction of the Court of Probate, we find those limits defined in Section 20, Article IV, and, as there defined, cases for the partition of real estate are not embraced.
*349The Court of Probate is unquestionably a Court of inferior and limited jurisdiction. When the exercise of any power is claimed for a Court of that character, it must be shown to exist by express grant or to be necessarily consequent upon some power clearly given. The power here exercised by the Court of Probate is not expressly granted in the Constitution, nor is it necessarily consequent upon any power which is given. The conclusion follows that the power does not exist. It is possible that, had the decree of the Court of Probate been final in its nature, its adoption by the Circuit Court might have operated as a decree or judgment of that Court, which unquestionably has jurisdiction in partition of real estate. But such is not the case, and the decision of the Circuit Court, while it affirms the decision of the Probate Court, remands the case for further proceedings in that Court. The judgment of the Circuit Court, therefore, failed to cure the defect of lack of jurisdiction, and neither judgment can stand.
It is unnecessary to consider the remaining grounds of appeal, as they are in effect disposed of by the conclusion on the question of jurisdiction.
The judgment of the Circuit Court is reversed and the case remanded, with instructions that the proceedings in the Court of Probate be dismissed so far as they relate to partition of real estate.
Willard, C. J., concurred.